Title: From George Washington to Nathanael Greene, 18 May 1783
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters Newburgh 18th May 1783
                  
                  I have been favored with two Letters from you—One under the 16th of March, the other of the 3d of April. And Yesterday I had the pleasure to receive that of the 20th of April, by your Express Boat to Philadelphia.
                  The Subjects of the two first are superceeded by the Arrival of Peace. an Event, on which I return you my Congratulations with the utmost sincerity & Cordiality, an Event, to the attainment of which, it is your Happiness, to have contributed a very able part; the Impression of which is deeply fixed in the Minds of your fellow Citizens—& the recollection of which, will not be easily obliterated from their gratefull Breasts. Pleasing as the prospect of peace is to me, I feel that it must be very gratefull to you; as it relieves you from a load of Cares, Toil & Anxiety, which I can easily conceive, from the Experience I have had in Situations not dissimilar to yours.
                  The Mode you propose of getting the Troops to the Northward by Water, if it can be effected, I think an eligible one; and that they should be removed as soon as possible, before the extreme heats prevail. But this must be submitted to the Secretary at War, who must from the necessary Arrangements—So must also the Disposition of the Cavalry Horses; an Act of Congress for their Sale, having passed the 17th of April.
                  I shall write to Genl Lincoln on this Subject, and give it as my Opinion, that unless Congress should have some particular Reasons against it, that the Troops should be easly removed to the Northward; and that their removal, if possible, should be effected by Water—Humanity, as well as Policy, dictates this Measure.  It will save the fatigues of a toilsome & sultry March, in the most disagreeable season; and will bring them to the Northward in the most expeditious, as well as the easiest, & least expensive Manner.  It will also prevent the savages & Distress which the Country, through which they must pass by Land, would probably experience.
                  The Arrangement of a Peace Establishment, which is now under the Consideration of Congress, prevents my being so explicit on the removal of the Troops as I should otherways be, was I informed of their final Intentions. I should suppose however that none of the Pennsylvania or Maryland Troops will be retained to garrison any of the Southern ports—because the Terms of their Inlistments are generally I believe, for the War—Genl Lincoln I hope will be decisive with you on this Head.
                  I have at times, through the Course of the Winter, had much Anxiety from the Disposition of the Troops in this Department.  But the prospects of Peace, have given me much relief; and we shall I hope, be able to quit the field without any disgracefull Excesses—The principle Uneasiness now remaining, arises from an Anxiety & Impatience in the Minds of the Men for the War—who are impressed with an Idea, that the War is at an End, and that they are entitled to their Discharges, If the definitive Treaty is not too long delayed, I have a hope, that even this Circumstance will pass over with more Ease than has been feared.
                  I shall leave it to your own Judgment & discretion to determine, when Circumstances shall admit of your coming to the Northward—I will only add, that I shall be extremely happy in an Opportunity to take you by the Hand, and to felicitate you on the glorious & happy Issue of our Toils.  With the highest Regard & Respects I have the Honor to be Dear Sir Your Most Obedient & most humble Servant
                  
                     Go: Washington
                  
                  
                     P.S—just at Closing this Letter, yours of the 4th of April, covering the Returns for the Month of March, came to Hand.
                  
                  
               